Title: From George Washington to Henry Laurens, 12 January 1778
From: Washington, George
To: Laurens, Henry



Sir
Valley Forge January 12th 1778

As I do not recollect with precision, whether any or what Resolutions have been made by Congress respecting Captures by the Army or Detachments of It, and not having all their proceedings with me, with which I have been honored from time to time, to assist my inquiries upon the subject, I must take the liberty to request, that they will determine and favor me with their decisions upon the following points.
First, what articles captured are to be considered as public property?
Secondly, Whether articles captured by parties or Detachments, not determined public property, are to be distributed or sold for the benefit of the Army at large, or are to be considered as the sole & exclusive right of the Captors?
Thirdly, If in general instances, Such articles as are taken and which are not considered public property, are determined to be the sole &

exclusive right of the Captors, are Stationary Detachments, who from their situation have much more than a common chance of making prizes to be considered upon the same footing?
Fourthly, If there is to be a distinction between Stationary & Other detachments, and the former are denied an exclusive right to the Captures they make, what proportion of the Articles are they to have?
I have been induced to state the above Questions on account of some difficulties, that have arisen, respecting the prize taken by the Detachment at Wilmington under Genl Smallwood, that the same may be determined, and certain principles established to govern in like and future cases. In the instance of this prize, As the baggage taken, from Genl Smallwoods and the Officers representation, will be but inconsiderable, when divided among themselves, I have consented that they shall have it at a just appraisement & distribution, and have directed him to have the whole and the value properly inventoried, that such order may be made respecting the latter, as the decisions of Congress may justifye and point out. I have also directed a Sale of the Brig, as I understand some Offers have been made for her, and as her situation may be considered hazardous & precarious.
Besides the Brig taken at Wilmington, A vessel has stranded at Reedy Island with Goods on board. It is said a Quantity of Rum—some Bales of Cloth—a number of Hats and some other articles, (all wanted by the Army) have been taken out of her by the Militia, particularly those of Kent County. These General Smallwood is endeavouring to find, that they may be of public benefit. I have the Honor to be with great respect Sir Your Most Obedt servant

Go: Washington

